DETAILED ACTION
Claims 1-5, 7-11, 13-15, 18-31, and 35 are presented for examination, wherein claims 13 and 31 are currently amended. Claims 6, 12, 16-17, 32-34, and 36-37 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I plus Species I.A.2, I.B.2, and I.C.1 in the reply filed on July 12, 2022 is acknowledged.
Specification
The disclosure is objected to because of while the specification provides support for the claims in the Summary section, the Detailed Description section does not provide support for the subject matter of certain claims, such as e.g. claims 4-5, 13, 19, and 28. See also MPEP, at e.g. §§ 608.01(d) and 608.01(g).
Appropriate correction is respectfully required.
Allowable Subject Matter
Claims 1-5, 7-11, 13-15, 18-31, and 35 are allowed.
None of the timely art of record teaches the claimed battery of claim 1, specifically the carbon interface comprising the claimed electrically-insulating carbon layer that conformally encapsulates the anode, wherein a plurality of carbon nano-onions are interspersed throughout said electrically-insulating carbon layer, said plurality of carbon nano-onions define a plurality of interstitial pore volumes.
See also instant specification, at e.g. ¶¶ 0005-09 and 393-394 plus e.g. Figure 4M.
The closest art of record is Fan et al (US 2016/0149269), which does not teach or suggest the specifically claimed carbon interface, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723